DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 10th day of July, 2020. Currently claims 1-9 are pending. No claims are allowed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must 
In the instant case, claims 1-9 are directed to systems. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Claims 1, 5, and 9, while disclosing different statutory subject matter categories, are substantially similar in scope and language.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions.
Examiner notes that claims 1, 5, and 9, recites a method and system for managing intellectual property portfolios which is similar to themes defined above of method of organizing human activity such as managing legal interactions (e.g. managing patent portfolios and their associated annuity payments), and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recite certain methods of organizing human activity such as managing legal interactions. The limitations, substantially comprising the body of the claim, recite a standard process of organizing patent information and patent portfolios of a specific inventor/client in order to view information regarding the patents and generate actions related to the specific patent matter and pay the annuities associated to the specific patent matters. Examiner notes that the claimed invention organizes and displays information related to the prosecution of patents based on inputted information to display specific actions required for the upkeep or creation of intellectual property portfolios. Traditionally, inventors, patent attorneys or anyone else involved in intellectual property organize their assets into portfolios or groups based 
Claims 1 and 5:
a patent registration platform for gathering account and patent information to any of a plurality of patent owners, and a patent annuity payment platform for determining accurate patent office fee calculations and identifying national patent offices interconnected with said patent annuity platform
wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion 
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., platform, etc.), device, and a display, does not take the claim out of the certain methods of organizing human activity grouping.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal 
 The mere nominal recitation of generic computer components such as a platform does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.
Claim 18: 
a patent registration platform for gathering account and patent information to any of a plurality of patent owners, and a patent annuity payment platform for determining accurate patent office 5fee calculations and identifying national patent offices interconnected with said patent annuity platform
wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a 10timely fashion
wherein said platform enables said patent owners to select a payment agent to tender payment to said patent annuity platform
wherein data visualization widgets include artificially intelligent portfolio grouping with cost scenario modeling to enable said patent owners to make advantageous decisions as to which patents to pay due annuities, including multi-currency support enabled in response to artificially intelligent methods
including support for making pre-payment in advance at discounted rates in order to reduce fees charged to said patent owners 
These limitations, as drafted, is directed to generically storing and transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings. The mere nominal recitation of generic computer components (i.e., platform, etc.), device, and a display, does not take the claim out of the certain methods of organizing human activity grouping.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of organizing human activity specifically legal interactions such as analyzing, accessing and storing information related to patent applications. Patent attorneys have stored, filed and accessed patent application information long before the invention of computers. The mere nominal recitation of generic computer components such as a modules and machine, does not take the claim out of the certain methods of organizing human activity grouping. Furthermore, the claim limitation is directed to generically transmitting information the users which, by itself, has been identified by the courts and the provided guidance from the patent office as not being enough to take claim limitations out of the defined abstract idea groupings.  Therefore, the limitation is directed to an abstract idea.
The mere nominal recitation of generic computer components such as a processor does not take the claim out of the certain methods of organizing human activity grouping. Therefore, the limitation is directed to an abstract idea.

The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec. Page 3], “a platform that could evaluate and determine the various deadlines and budge requirements for patent annuities”. Accordingly, the Examiner submits claims 1, 5, and 9, recite an abstract idea based on the language identified in claims 1, 5, and 9, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.

The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of legal interactions and agreements on generically claimed computer structure. For instance, the additional elements or combination of elements other than the abstract idea itself include the elements such as a “platform” recited at a high level of generality. These elements do not themselves amount to an improvement to the computer, to a technology or another technical field. This is consistent with Applicant’s disclosure which states:
FIG. 1 is a block diagram illustrating components of an exemplary operating environment in which embodiments of the present invention may be implemented. The system 100 can include one or more user computers, computing devices, or processing devices 112, 114, 116, 118, which can be used to operate a client, such as a dedicated application, web browser, etc. The user computers 112, 114, 116, 118 can be general 20purpose personal computers (including, merely by way of example, personal computers and/or laptop computers running a standard operating system), cell phones or PDAs (running mobile software and being Internet, e-mail, SMS, Blackberry, or other 10368-126communication protocol enabled), and/or workstation computers running any of a variety of commercially-available UNIX or UNIX-like operating systems (including without limitation, the variety of GNU/Linux operating systems). These user computers 112, 114, 116, 118 may also have any of a variety of applications, including one or more 5development systems, database client and/or server applications, and Web browser applications. Alternatively, the user computers 112, 114, 116, 118 may be any other electronic device, such as a thin-

(App. Spec. Page 10-11). Accordingly, the claimed “method” and “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “any collection of machines that individually or jointly execute a set (or multiple sets) of instructions” (e.g., processor, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a “general purpose personal computer”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 5, and 9, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully 
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 2-4, and 6-8 are directed to further embellishments of the central theme of the abstract idea and do not amount to significantly more.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application No. 20040054611 to Franks et al. (hereinafter Franks).
Referring to Claim 1, Franks discloses a patent annuity payment system (see at least Franks: Abstract), said system comprising: 
a patent registration platform for gathering account and patent information to any of a plurality of patent owners, and a patent annuity payment platform for determining accurate patent office fee calculations and identifying national patent offices interconnected with said patent annuity platform
Franks discloses a patent registration platform for gathering account and patent information to any of a plurality of patent owners, and a patent annuity payment platform for determining accurate patent office fee calculations and identifying national patent offices interconnected with said patent annuity platform (see at least Franks: ¶ 131, 133-141, 156, 188, and 197-198).
wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion
Franks discloses wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion (see at least Franks: ¶ 35-36, 150, 164, and 197-199).

Referring to Claim 2, Franks discloses the system according to claim 1, including wherein said platform enables said patent owners to select a payment agent to tender payment to said patent annuity platform (see at least Franks: ¶ 35-36, 150, 164, and 197-199).

Referring to Claim 3, Franks discloses the system according to claim 2, wherein data visualization widgets include artificially intelligent portfolio grouping with cost scenario modeling to enable said patent owners to make advantageous decisions as to which patents to pay due annuities (see at least Franks: ¶ 32, 126, 129-130, 139, 155, 191, 193, 198-202, and 205-209).

Referring to Claim 4, Franks discloses the system according to claim 3 wherein multi-currency support is enabled in response to artificially intelligent methods (see at least Franks: ¶ 35-36, 124, 134, 138-139, 143, 146, 150, 153, 156, 164, and 197-199).

Referring to Claim 5, Franks discloses the method of using a patent annuity payment system, said method comprising: 
loading data into a patent registration platform indicative of account and patent information pertaining to any of a plurality of patent owners, and determining accurate patent office fee calculations through the use of a patent annuity payment platform for identifying national patent offices interconnected rate with said patent annuity platform
Franks discloses a method of using a patent annuity payment system where the method comprises of loading data into a patent registration platform indicative of account and patent information pertaining to any of a plurality of patent owners, and determining accurate patent office fee calculations through the use of a patent annuity payment platform for identifying national patent offices interconnected rate with said patent annuity platform (see at least Franks: ¶ 131, 133-141, 156, 188, and 197-198).
wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion
Franks discloses wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion (see at least Franks: ¶ 35-36, 150, 164, and 197-199).

Referring to Claim 6, Franks discloses the method according to claim 5, including wherein said platform enables said patent owners to select a payment agent to tender payment to said patent annuity platform (see at least Franks: ¶ 35-36, 150, 164, and 197-199).

Referring to Claim 7, Franks discloses the method according to claim 6, including wherein data visualization widgets include artificially intelligent portfolio grouping with cost scenario modeling to enable said patent owners to make advantageous decisions as to which patents to pay due annuities (see at least Franks: ¶ 32, 126, 129-130, 139, 155, 191, 193, 198-202, and 205-209).

Referring to Claim 8, Franks discloses the method according to claim 7, including wherein multi-currency support is enabled in response to artificially intelligent methods (see at least Franks: ¶ 35-36, 124, 134, 138-139, 143, 146, 150, 153, 156, 164, and 197-199).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 20040054611 to Franks et al. (hereinafter Franks) in view of U.S. Patent Application No. 20120130857 to Thomas.
Referring to Claim 9, Franks discloses a patent annuity payment system (see at least Franks: Abstract), said system comprising: 
a patent registration platform for gathering account and patent information to any of a plurality of patent owners, and a patent annuity payment platform for determining accurate patent office fee calculations and identifying national patent offices interconnected with said patent annuity platform; 
Franks discloses a patent registration platform for gathering account and patent information to any of a plurality of patent owners, and a patent annuity payment platform for determining accurate patent office fee calculations and identifying national patent offices interconnected with said patent annuity platform (see at least Franks: ¶ 131, 133-141, 156, 188, and 197-198).
wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion, and 
Franks discloses wherein said patent registration platform obtains funds from said patent owners and pays said accurate patent office fees to said national patent office when said patent annuities are owed so that patent annuities remain paid in a timely fashion (see at least Franks: ¶ 35-36, 150, 164, and 197-199).
wherein said platform enables said patent owners to select a payment agent to tender payment to said patent annuity platform 

wherein data visualization widgets include artificially intelligent portfolio grouping with cost scenario modeling to enable said patent owners to make advantageous decisions as to which patents to pay due annuities, 
Franks discloses wherein data visualization widgets include artificially intelligent portfolio grouping with cost scenario modeling to enable said patent owners to make advantageous decisions as to which patents to pay due annuities (see at least Franks: ¶ 32, 126, 129-130, 139, 155, 191, 193, 198-202, and 205-209).
including multi-currency support enabled in response to artificially intelligent methods 
Franks discloses including multi-currency support enabled in response to artificially intelligent methods (see at least Franks: ¶ 35-36, 124, 134, 138-139, 143, 146, 150, 153, 156, 164, and 197-199).
Franks does not explicitly state:
including support for making pre-payment in advance at discounted rates in order to reduce fees charged to said patent owners.
However, Thomas teaches providing processes and procedures within a method and system for paying and managing annuity payments where the users get a discount rate based their participation in the program (see at least Thomas: ¶ 100, 112, and 116). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including support for making pre-payment in advance at discounted rates in order to reduce fees charged to said patent owners (as disclosed by Thomas) 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of including support for making pre-payment in advance at discounted rates in order to reduce fees charged to said patent owners (as disclosed by BBBBBBBBB) to the known renewals instruction and transaction interface and method of collecting renewals instructions through an open access interface (as disclosed by Franks) to provide a universal, end-to-end, automated, standards driven IP marketplace solution that is open to all or a subset of IP transactors, regardless of industry, and that provides standardized tools to help IP sellers identify, value and market their IP, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Young/Examiner, Art Unit 3689